Title: To George Washington from Lund Washington, 17 January 1776
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon Janry 17th 1776

I did not write to you last Post owing to an accident I went over to Maryland to indeavour to get Adams’s Negroe Fellow—he being out of the way, & the family either did not know or pretended they coud not tell where he was—but suppose’d he was looking out for some one to purchase him, or hire him, I was unwilling to come away without seeing him, which kept me longer in maryland than I expected & when I attempted to return, was prevented for some time by wind & See—The Post was gone before I returnd. The fellow I see & he promised to be here on Monday or tuesday at farthest but as yet he is not come, altho I think he will still come for he has not the look of a Runaway Negroe. I mentiond in a former letter I was then going over after him, I was prevented by Indisposition, & sent Bishup over—but the Fellow kept out of the way—he told Bishup he had much rather be hang’d than come to Verginia—I got Dr Craik to Advertise the Land to Rent—not meetg with a proper Tenant, he since Christmass has Rented it to Adams for £25—Maryland Curcy and took security for the payment of the Rent—Your Letter of the 25th Dembr I have

got I will indeavour to Exchange Adams’s Land with Marshal for his over here—I will Also see what can be done with Dulany—Triplett &c.—about the Other Exchange—& if I can fix the other matter with Mr Wm Triplett—shall do it likewise—I told you in a former letter in what manner Clevelands appraisers were appointed—they were swore by a Single majestrate—he had it not in his power to procure an Order of Court, which he says he mention’d to you before he left this place—& you agreed you cou’d not see how it was to be done—but told him to have the men Swore if he coud do no better—he says the people out there tell him what he has done will be admited to record without despute—I expect him here every day to go out to Bottetourt Court—to get his worck Recorded—his Valuation, was on Buildings principally If I remember you had upwards of Eighty thousand Nails out there—if so 40 M are none too many to be left—I blame’d him for leaveg the Nails & Tools in the Possession of any person but Simpson—but 9/10 of the people in the world are not so Steady to their employers as the[y] shou’d be, I fear he was in too great haste to come home—the Rifle I have in my Possession, he hintd something to me of his being oblige’d to leave a gun behind of his that he might bring the Rifle in—I told him he had done no more than his duty—for he was to Consider you paid him a £100 a year, & if you had 10 Guns he ought to bring them, altho he was to loose so many of his own by it—I did not know he had wrote to you about it as he has done, he seemd rather unwilling to let me have the Gun but made several frivolous Excuses about his putg her in order & he woud then bring her to me—but I sent Alex. Cleveland for her & gave him to understand that I woud have her—upon which she was sent—she is now at George Town—her Lock was broke—& she wanted Screws—&c.—She is too small to shoot with Certainty more than 100 yds altho he & Stevens say she will kill a Dear 200 yds every shot—he does not give so particular a description of the Land as you desire. he says it is all very good, & will have one very great Advantage, The land adjoing is very Broken & poor so that it will always be a good place for Range. you shoud let me know in time whether you intend to send in the Spring to have the Rest of your Land save’d from forfeiture, or whether these troublesome times is

not a Sufficent excuse for not doing it. Woud not Stephens be a proper person to send out—I shoud think with the negroes you have there, the Land might be save’d without hireg any More white men, or at least not more than one or two—Cleveland talks of going out to the Kantucky—this Spring in pursuit of Land for himself—The Brick Layers are about the Chimney Tops. I suppose you do not mean to have the Chimney, of the Store House, & the other House opposite cap’d with stone also—The Wall of the new Garden Adjoing the Quarter is 178 feet—the Octagon is exactly half the distance—I cannot inform you what is done with the Painter—Colo. Lewis promise’d to get him sold—if he does not, I wrote to Mr Hill to do it. I fancy Dr Mercer has not pay’d his Bond to you, for the Other Day I got a Letter from Blair putg me in mind of his haveg your Bond which ought to have been paid before this—Colo. Lewis wrote me he woud recieve of Mercer & pay to Blair, why he has not I cannot tell, I have not heard from him since the first of Dembr—you Ask me if there is no one you coud give a power of Attorney to—that woud secure Barrauds debt for you—you can Best tell that yourself, being much better Acquainted with the people in that part of the World, I understood by you I think, or by Colo. Lewis, that Newton was to do it—whether he has or not, done any thing in it, I no not for altho I sometimes have wrote to him about it he never answers my Letters—he wrote to me by Mr Custis when he come from Wmsburg that if he cou’d get any money he woud send it to me. Norfolk is now in Ashes, which I suppose will make it more difficult to collect the money that is due, for Flour Sold by Newton—for in all probability it was sold to Bakers whose whole Estate lay in the Town & depended upon their trade altogether ever to put it in their power to pay their Debts—if things shou’d have a more favourable prospect towards the Spring, than at present—wou’d it not be a good way for me to go to Williamsburg when the Convention Meets, or Merchants, or at a time when Both Newton & Barraud was to be seen there, & make some inquiry about the State of your affairs with them—for it seems difficult to get any one to do it, so as to give any Satisfactory information—I sold some ship Stuff to Goodrich, which was to have been paid for in Octobr last upwards of 30£ of that money is

still due, the communication between this & him, is intirely cut off—I cannot tell how I am to get the money.
We made 2552 Barrels of Corn—A. Cleveland 1162—O. Cleveland 340. Morris 442—John Al[ton] 417. & Davy 191—we fatnd 132 Hogs they with the Fatg Beeves Eat 247 Barrels. Our Hogs were put up the 1st of Octbr. of this Corn the Overseers has 177 Barrels—you will Ask me what we are going to do with so much meat—I cannot tell—when I put it up, I expected Mrs Washington woud have live’d at Home, if you did not. was I to judge the future from the past consumption, there woud have been a Use for it—for I believe Mrs Washingtons Charitable disposition increases in the same proportion with her meat House—I thought last year there was a Sufficiency put up to supply our Labourers in Harvest—but we got scarcely any & she can tell you, there was very lettle Salt Provision in the House for Servts, &c., all this fall Past—beside I am by no means fit for a House keeper, I am affraid I shall consume more than ever, for I am not a judge how much shoud be given out every Day—I am vex’d when I am calld upon to give out Provisions for the Day. God Send you were both at Home—and an End to these troublesome times—The Servts behave as well as Common—at present I have no thoughts of any of them Run[nin]g off, & as to the Negroes I have not the least dread of them—John Broad got a small Hurt in the thigh on Christmass Day—he is still bad with it—much reduced unable to help him self—the Rest of the family Negroes &c. all pretty well—Gunners foot not yet well. I have sold 100 Barrels of Corn @ 8/—to a new England man that is to be diliverd this week, if the River does not freeze—but I think this Night bids fair for doing it—it is too little but what can I do better, Adam’s Negroe is come since I began this letter. The Alexandrians expect to have there Town burnt by the Enemy soon—they do not take any steps to prevent it—they put their trust in the Convention, & the Convention I believe, in God—for I cannot learn what they are about—We are not well represented in Convention—Colo. Masons Indisposition has preventd his Attendance this Winter, Our other Deligate you may remember, is no Cunjurer—our C[oun]ty Committee I believe writes to them prayg that they wou’d take them into their cerious Consideration—but

whether they will or not I cannot tell—The Minute Batalion is gone to Williamsburg & with them all most all the guns that were worth haveg in the C[oun]ty. our Militia Exercises with Clubs, if they come to close quarters in an engagement they perhaps may do some Execution but not otherwise—I suppose I am to pay Cleveland & Wm Skilling there wagers for going to save your Lands, I have already paid them both part—& likewise Stephens, I set a parcel of Little people to spining, at first they were rather Troublesome, but they begin to do a little better—we have thread enough spun to make a peace or two of linnen, which we are prepareg to have wove—I intended if I was drove to the Necessaty of moveing any of your Goods, to Carry them to Mrs Barnes, she haveing often Press’d me to do it—but without I begin very soon she will have very little Room to spare, she has offerd her House to every one in Alexandria. Wm Barry Son of John, is one of the minute men & gone to Wmsburg, so that I have no opportunity of knowg whether he will sell his Land or not—If he was here I think it might be bought—I have taken all the Bricks out of the Well—but it caves in so much that our people are all affraid to go into it, to brick it up again, Wm Skilling says he cannot venture in it again, I must send to Alexandria tomorrow for a man to come & do it, & if he is affraid there is an end to the well—I am glad to hear Mrs Washington got safe to the Camp—give my Compliments to her Mr & Mrs Custis—tell Mrs Custis she promise’d to write me a long Epistle & to tell me more in one letter, than you have in all you have wrote me—Believe Me Dr Sir your Affectionate Humble Servt

Lund Washington

P.S. I think your Letter shoud be postg free they will come high.
